Citation Nr: 1129691	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-06 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel




INTRODUCTION

The Veteran served on active duty from February 1956 to April 1978.  He died on January [redacted], 1999.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the RO in Cleveland, Ohio, which denied reopening of previously denied claim for service connection for the cause of the Veteran's death.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The appellant did not waive RO consideration of that evidence.  The Board notes that this evidence is repetitive of evidence previously received.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2010).

In the March 2008 substantive appeal, the appellant requested a personal hearing before a Veterans Law Judge at the RO.  The appellant withdrew the request in a September 2009 submission.  The Board may proceed.  38 C.F.R. § 20.704(d) (2010).

The Board has recharacterized the issue on appeal.  The Board is required to address the issue of reopening to determine whether new and material evidence has been submitted for all previously denied claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  For reasons explained in the REMAND section below, the Board concludes that a new theory of entitlement based on a change in law exists for this claim.  In 

circumstances where a change in law provides a new basis for entitlement to a benefit sought for which a claim has previously been denied (e.g., through the liberalization of the requirements for entitlement to that benefit), a claimant may obtain de novo review of that prior decision without having to meet the "new and material" evidence requirement.  Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994).  The Board concludes that reopening is not required and proceeds to consider the claim on the merits.  Id.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board must remand for initial RO adjudication of the merits of the appeal.  

The Veteran died in January 1999.  The death certificate indicates that he died of hypoxia due to chronic obstructive pulmonary disease (COPD).  Malnutrition was listed as a significant condition contributing to the Veteran's death.  

Further review of the claims file indicates that the Veteran had a longstanding diagnosis of coronary artery disease and congestive heart failure prior to his death.  The Veteran's private treatment records show that in July 1998, six months prior to his death, he was treated for an acute exacerbation of COPD which was worsened by congestive heart failure.  A December 1998 admission noted COPD with acute exacerbation and also listed superimposed congestive heart failure from systolic dysfunction and organic heart disease with arteriosclerotic heart disease.  

[Arteriosclerotic heart disease is another term for coronary artery disease.  Congestive heart failure is one of the complications associated with coronary artery disease.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2010).]  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  During the pendency of the appellant's claim and appeal, VA amended 38 C.F.R. § 3.309(e) to include ischemic heart disease.  75 Fed. Reg. 53202 (August 31, 2010).  The pertinent part of that amendment added the following to § 3.309(e): "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)."  75 Fed. Reg. 53202, 53216 (August 31, 2010).  This amended rule applies to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  75 Fed. Reg. 53202 (August 31, 2010).  Id.  The appellant's claim was pending before VA on that date.

The appellant's original contention was, and remains, that the Veteran was exposed to herbicides during service and that the exposure led to physical disabilities, including in particular diabetes mellitus, type 2, which contributed to his death.  This argument was duplicative of her previously denied claim.  The appellant's representative argues that the coronary artery disease should be a basis for a grant of service connection for the cause of the Veteran's death relying on the new presumption.  

The Board agrees that the new presumption is a new theory of entitlement-one deserving of de novo review.  However, the Board cannot at this time proceed to 

such review.  The RO initially denied the appellant's cause of death claim in January 2003-indicating that the causes of the Veteran's death listed on the death certificate were not service-connected or related to service.  The RO did not reopen the claim in the currently-appealed January 2006 rating decision or 2008 Statement of the Case.  A December 2009 Supplemental Statement of the Case was issued during the current appeal that omitted the matter of whether reopening was warranted and simply provided de novo review.  In that SSOC, the RO listed the Veteran's diagnosed disabilities at the time of his death, including coronary artery disease, and then discussed the appellant's arguments regarding diabetes mellitus, type 2.  In the SSOC, however, the RO did not discuss any possibility of entitlement based on the coronary artery disease or mention any new regulations forthcoming regarding that disease.  

Specifically, on October 13, 2009, in accordance with authority provided in 38 U.S.C.A § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new diseases (or disabilities): ischemic heart disease, Parkinson's disease, and B cell leukemias.  As required by 38 U.S.C.A. § 1116, VA issued regulations through notice and comment rule-making procedures to establish the new presumptions of service connection for these diseases.  

Given that the appellant in the current appeal argues that the Veteran had been exposed to herbicides during service, that the Veteran had a diagnosis of coronary artery disease, and that a new presumption is now in effect, consideration must be given to the new regulations for ischemic heart disease.  A Board decision at this time would be premature and would result in prejudice to the appellant in terms of lack of initial RO consideration of the regulatory revisions.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The Board must remand for due process reasons.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Readjudicate the claim on the merits.  If the benefit sought is not granted, the appellant and her representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

